Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the decorative pattern (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “at least on edible item disposed in said basket-like container, teas coffee beans and season food or drinks”  It is unclear if the claim language requires the edible item to be one from the group listed, or if they are merely suggestive of items that may be found in the kit.  Appropriate clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 6, 9, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Buckley (US 4,698,848). The device of Buckley discloses,.
With respect to claim 1, A breast cancer recovery garment, comprising:
(i) a body portion  (10) defining an opening positioned, configured, and dimensioned to allow the performance of a breast cancer treatment procedure (Figure 1), said body portion defining a neck receiving opening at one end, a bottom edge at the other end  (figure 2) and a pair of sleeves in between (24);
(ii) a decorative pattern disposed on said body portion (the garment is comprised of a cloth material, which inherently has a decorative surface pattern, i.e. interlacing of yarns forming the surface weave, interloping of yarns to form surface knit, or interwebbing of yarns for a nonwoven). 
(ii) a closure device (12) suitable for closing said opening when a procedure is not being
performed; and
(iv) a pocket (14) disposed proximate said bottom edge.

With respect to claim 2, A breast cancer recovery garment as in claim 1, wherein said body portion is comprised of an insulating material. The device of Buckley discloses a cloth garment, and would inherently be insulating material to a least a certain degree. 



With respect to claim 9, wherein said closure device is a non-metallic device suitable for closing said opening the garment (12). 

With respect to claim 12, wherein said closure device is a non-metallic hook-and-loop assembly (12) suitable for closing said opening the garment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 - 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buckely in view of Freeman (US 4,570,268). 
The device of Buckley substantially discloses the claimed invention but is silent with respect to the fabric and is lacking slits in the sleeves. 
The device of Freeman discloses,
With respect to claim 3, said body portion is comprised of cotton, flannel, or fleece materials (Column 4, lines 15-20). 
With respect to claim 4, wherein said body portion defines slits in at least one of said sleeves (14, 36, 34)
With respect to claim 5, wherein said body portion defines slits (34, 36) in at least one of said sleeves.
With respect to claim 7, wherein said body portion is comprised of an insulating material (Column 4, lines 15-20). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material and slits taught by Freeman in order to provide improved access and a comfortable and easily washable garment (Column 4, lines 15-20). 

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buckely in view of Gaza (US 2002/01522535). The device of Buckely discloses the claimed invention but is lacking a printed bright decorative pattern. With respect to “printed”, this is a product by process limitations and is not afforded patentable weight in an apparatus claim. The device of Gaza teaches wherein said body portion is capable of being printed and has a bright decorative pattern (para 0026).  It would have been obvious to a person having ordinary skill in the art at the time . 

Claims 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buckley in view of Zurbrigg et al. (US 4,106,120). 
The device of Buckley substantially discloses the claimed invention but is lacking the fasteners recited.
A breast cancer recovery garment as in claim 9, wherein said closure device
is anon-metallic snap suitable for closing said opening the garment (Column 6, lines 60-61). 
With respect to claim 11, wherein said closure device is a non-metallic button suitable for closing said opening the garment (Column 5, lines 25-30). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the fastener taught by Zurbrigg et al. since they are known functional equivalents within the art. 

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammon (US 5,931,304), Lundberg (US 5,197,603) and in view of Buckley (4,698,848). 

With respect to claim 21, the device of Lundberg discloses, 
(b) An organizational subsystem (10), comprising:
(i) a frame (37) configured to support a plurality of files (69, 70, 46); and

 (c) a needs kit (16, 40, 37, and 69) comprising:
(i) a basket-like container (12);
(ii) at least one drug and or medication disposed in said basket-like container (Column 3, lines 55-60); a plurality of drugs and or medications (Column 3, lines 30-55); 
The device of Hammon substantially discloses the claimed invention but is lacking an edible item,
And the device of Lundberg discloses and emergency kit that has contents including, 
(iii) at least one edible item disposed in said basket-like container (Column 2, lines 35-40); teas, coffee beans, and seasonal foods or drinks.
	The device of Hammon teaches a kit having a garment (see gloves, 62), but is lacking the garment disclosed. 
The device of Buckley, teaches A breast-cancer recovery system, comprising:
(a) a garment (10) comprising:
(i) a body portion defining an opening positioned (Figure 1) , configured and dimensioned to allow the performance of a breast cancer treatment procedure (Figure 1), said body portion defining a neck receiving opening at one end, a bottom edge at the other end and a pair of sleeves (24)  in between;
(ii) a decorative pattern disposed on said body portion; (the garment is comprised of a cloth material, which inherently has a decorative surface pattern, i.e. interlacing of yarns forming the surface weave, interloping of yarns to form surface knit, or interwebbing of yarns for a nonwoven). 

 (iii) a closure device (12) suitable for closing said opening when a procedure is not
being performed; and
(iv) a pocket (14) disposed proximate said bottom edge; elongated in the direction of said bottom edge (Figure 1);
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize an alternative garment, such as the gown taught by Buckley, since the prior art teaches that the contents of the kit may be modified based on the emergency/medical situation as desired (column 6, lines 10-15). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732